Mid-Continent Life Insurance Company, plaintiff in error, filed this appeal in this court on October 22, 1919, to reverse a judgment rendered in the superior court of Pottawatomie county in favor of the Maud State Bank et al., defendants in error.
This case was set for submission on the 12th day of December, 1922, and on that date submitted to the court. On the 1st day of November, 1922, the plaintiff in error secured an extension of time of 30 days in which to file brief. On the 28th day of November, 1922, plaintiff in error was granted 60 days' additional time to file brief.
No brief has been filed nor excuse given why a brief has not been filed. In this situation this court may dismiss the appeal, and it is so ordered.
JOHNSON, V. C. J., and KANE, NICHOLSON, and BRANSON, JJ., concur.